 

B4MC Gold Mines, Inc. NEWS RELEASE   3651 Lindell Road, Suite D565     Las
Vegas, NV 89103 For Immediate Release, December 20, 2016  

 

B4MC Gold Mines, Inc. Announces Letter of Intent to Acquire
Certain Subsidiaries of Gutami Holding BV

 

Las Vegas, NV, December 20, 2016—B4MC Gold Mines, Inc. (“BFMC”; OTC Markets:
BFMC) today announced the execution of a letter of intent (the “LOI”) for the
acquisition of all of the outstanding shares of capital stock of a company (the
“Holding Company”) to be formed and wholly owned by Gutami Holding BV
(“Gutami”). Gutami develops solar and wind energy projects in Europe, the
Caribbean, Asia and Africa/Middle East, and will transfer its ownership and
rights of several solar power development projects currently in the
pre-construction stage, as well as its future worldwide renewable energy project
development business. The Seller is, and the Holding Company will be, based in
The Netherlands.

 

Under the LOI, BFMC will issue unregistered shares of its common stock for all
of the issued and outstanding capital stock of the Holding Company. Gutami’s
present executive team will be joined by a senior executive from BFMC to form
the new expanded management team upon closing of the acquisition. Gerben Pek
will continue as CEO of the combined entity.

 

The transaction is subject to the negotiation and execution of a definitive
acquisition agreement and to successful completion of due diligence reviews by
BFMC and Gutami, audit of the Holding Company’s financial statements, and other
conditions.

 

At closing, it is anticipated that BFMC will issue 53,172,680 unregistered
shares of its common stock in exchange for all of the presently outstanding
capital stock of the Holding Company. BFMC presently has 5,667,485 shares of
common stock issued and outstanding.

 

Prior to the closing of the reverse acquisition, PacificWave Partners Limited
(“PacificWave Partners”) is arranging a private placement of up to 250,000
additional shares of BFMC common stock. If the acquisition and private placement
are completed on the terms contemplated, the Company would have 59,090,165
shares issued and outstanding on a fully diluted basis, of which current BFMC
shareholders would own approximately 10.0% and Gutami would own approximately
90.0%. It is anticipated that the name of BFMC will be changed to Global
Renewable Energy Inc. subsequent to closing.

 

The Company and Gutami will also use commercially reasonable efforts to
consummate, on or about the date of closing of the reverse acquisition, an
approximately €45.0 million private placement in Europe of bonds to be backed by
the Holding Company’s current projects that are in the pre-construction phase.

 

PacificWave Partners, an innovative global merchant bank and investment
management firm, and Topan AG, a financial and strategic advisor, advised on the
transaction; PacificWave Partners is also arranging the private placement.
Henrik Rouf, Managing Director of PacificWave Partners, said: “We are excited
about the potential presented by the acquisition of Gutami’s renewable energy
project development business. BFMC and its principal shareholders have
considered a number of acquisition/merger candidates in a number of sectors, and
believe that Gutami offers an exciting opportunity for BFMC and its
shareholders. We expect to continue to look for strategic opportunities that may
require additional equity funding when opportunities arise.”

 

 

 

 

Bennett Yankowitz, President of BFMC, said: “We believe the Gutami transaction
will offer our shareholders a stake in a solid company in a growing market.
Gutami has a number of exciting renewable projects in development in Europe, the
Caribbean, Asia and Africa/Middle East, and we believe that the combined company
will have substantial room for growth in the global renewable power industry.”

 

Gutami’s CEO, Gerben Pek, commented, “The reverse acquisition by BFMC will
provide our company with a public presence that will allow us to bring together
a talented executive team that will have the tools to accelerate our growth. It
will also create greater liquidity to attract investment capital to fund the
expansion of our current business into new markets and to add key team members.”

 

The LOI envisions that Gutami executives will head the post-acquisition company,
with Gerben Pek serving as CEO and Chairman of the Board of Directors. It is
anticipated that Bennett Yankowitz will continue serving on the Board of
Directors and will assume the role of general counsel. Gutami will have the
right to appoint three additional board members.

 

The common stock of BFMC to be sold in the private placement and issued for the
reverse acquisition will not be registered under the Securities Act of 1933, as
amended (the “Securities Act”) or state securities laws, and unless so
registered, may not be offered or sold in the United States absent registration
or an applicable exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and other applicable
securities laws.

 

This notice is issued pursuant to Rule 135c under the Securities Act and shall
not constitute an offer to sell or the solicitation of an offer to buy common
stock of BFMC, nor shall there be any sale of common stock of BFMC in any
jurisdiction in which such offer, solicitation or sale would be unlawful prior
to the registration or qualification under the securities laws of any such
jurisdiction.

 

About BFMC

 

BFMC is a smaller reporting public company, and is considered a “public shell,”
since at the present time it has no ongoing operations. BFMC has been actively
seeking to merge with or acquire one or more private companies to create a
foundation to grow and expand. In preparation for a merger or acquisition with
an active operating company, BFMC’s former management abandoned its previous
exploratory efforts, which were in the voice-over-internet (VoIP) sector.

 

About Gutami

 

Gutami develops, constructs and operates solar and wind energy projects in
several niches, including upcoming markets, large solar rooftop installations,
wholesale, private lease, and cell- and panel-production projects. Gutami
typically partners with a governmental agency or other strong local partner for
each project, and has several strategic partnerships with world-leading
companies in the solar and wind energy market, including Siemens and SUMEC.

 

Prior to closing of the transaction, Gutami will transfer to the Holding Company
all of its rights to solar projects under development, as well as its ongoing
development business. Gutami will retain ownership of its interests in projects
completed to date, which include several solar ground-plant projects and solar
rooftop projects located in Europe and the Caribbean.

 

 

 

 

About PacificWave Partners

 

PacificWave Partners is a privately held global merchant bank and investment
management firm. PacificWave Partners provides a wide range of financial
services to privately held and publicly traded companies in the United States,
Europe and Asia. Services include investment management solutions for
high-net-worth individuals, assistance with financings, reverse mergers and
alternative public offerings. Founded in 2004, the firm has representative
offices worldwide.

 

About Topan AG

 

Topan is a privately held global financial and strategic advisory firm based in
Switzerland and dedicated to developing economic, ecological and ethical values.

 

Forward-Looking Statements

 

This press release contains “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, and such forward-looking statements
are made pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. “Forward-looking statements” describe future
expectations, plans, results, or strategies and are generally preceded by words
such as “may,” “future,” “plan” or “planned,” “will” or “should,” “expected,”
“anticipates,” “draft,” “eventually” or “projected.” Readers are cautioned that
such statements, including statements regarding the proposed acquisition of the
Holding Company and the proposed private placement and solar bond offering, are
subject to a multitude of risks and uncertainties that could cause future
circumstances, events, or results to differ materially from those projected in
the forward-looking statements. Such risks and uncertainties include, without
limitation, BFMC’s ability to implement, and obtain funding to carry out, its
prospective businesses, BFMC and the Holding Company’s ability to close the
acquisition agreement and thereafter satisfy any conditions thereto, the
consequences of the potential acquisition of the Holding Company, BFMC’s
possible inability to obtain additional financing as may be required in the
future under reasonable terms or at all, BFMC’s possible lack of cash flows,
BFMC’s possible failure to hold, attract and keep key personnel, technological
changes and the possibility of increased competition, and the impact on capital
markets by the broad economic downturn. Many of these risks are beyond BFMC’s
ability to forecast or control. Such risks may also include the risks that
actual results may differ materially from those projected in the forward-looking
statements; projected events in this press release may not occur due to
unforeseen circumstances, various factors, and other risks identified in BFMC’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2014 and other
filings with the U.S. Securities and Exchange Commission made by BFMC.

 

Media Contact: 

 

Henrik Rouf
Managing Director, Pacific Wave Partners Limited
+1 310 666 0750

info@pacificwavepartners.com

 

Information found on the website of PacificWave Partners and the websites of
BFMC and Global Solar Investments BV are not incorporated by reference.

 

 

 

 